Beck, J.
1 Appeal : evipoh veidictf’ — I. The plaintiff alleges and claims that she accompanied defendant to his bedroom for the PurP°se of seeing a sewing-machine which lie proposed to sell her. After they had entered the room, he locked the door, and, making indecent proposals, laid his hands upon her for *547the purpose of accomplishing his' purposes. The jury-returned a verdict for one thousand dollars. The district court required plaintiff to remit six hundred dollars of the verdict in order to reduce it to an amount which would be permitted to stand, informing the plaintiff that unless such remittitur was made the verdict would be set aside. The remittitvr was accordinging entered, and judgment was had upon the verdict for four hundred dollars.
The defendant urges numerous objections to the judgment. Many of these objections are, in different forms, directed against the alleged insufficiency of the evidence to support the verdict, and its non-conformity to the instructions of the court below. They may all be considered together, and demand but brief attention, for we are not accustomed to discuss or recite the evidence upon the consideration of objections of this character.- The most that can be said upon this point is that the evidence is conflicting; the parties testify against each other. It cannot be said that there is such an absence of evidence as requires this court to reverse the judgment.
II. It is insisted that the verdict is in conflict with certain instructions given to the jury as to the rules relating to the preponderance of the evidence, and the duty of the jury to find in accord therewith. We think it does not appear that the verdict is the result of a disregard of these rules; but, on the other hand, the verdict is in accord with the preponderance of the evidence on all points.
2. Assault and battery: in rape: corroboration. III. Counsel insist that a verdict cannot be rendered against defendant upon plaintiff’s uncorroborated testimony alone. This is the rule of the ... .. . . , ... statute applicable to criminal prosecutions tor rape, seduction, and some. other crimes . ’ but it does not apply to civil cases to recover damages for trespasses and injuries resulting from criminal acts. The language and context of the statute (Code, sec. 4560) plainly and unmistakably indicates its exclusive applicability to criminal prosecutions.
*5483 pbaotice • reading áepo;sition m ar^umenLaf„toits competency. IY. Counsel insist that the verdict should have been set aside because of the misconduct of plaintiff’s counsel in reading to the jury certain parts 0f a deposition which was excluded by the ^ J court. It was read while counsel were insisting that it was .competent evidence. The record fails to show misbehavior on the part of counsel. It was not possible to discuss the competency of the evidence without reading or repeating it, and we think the fact that this was done in the hearing of the jury is not ground for disturbing the judgment.
4 aplt and ' attempt to11 sfve damages Y. A juror was challenged on the ground that his examination showed that he was biased against defendant.. The challenge was rightly overruled. We think the examination shows that the juror was not biased against defendant. It is insisted that the verdict is excessive. We think differently. The plaintiff remitted six hundred dollars of the verdict, and judgment was rendered ^01’ ^our hundred dollars. Recovery on the ^ac^s this case would hardly be expected f°r a sum less than four hundred dollars. Some other objections are made which demand no attention. It is our opinion that the judgment of the district court ought to be
Affirmed.